Name: Commission Regulation (EEC) No 2996/88 of 29 September 1988 amending Regulation (EEC) No 2908/88 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export and repealing Regulation (EEC) No 2196/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/66 Official Journal of the European Communities 30 . 9 . 88 COMMISSION REGULATION (EEC) No 2996/88 of 29 September 1988 amending Regulation (EEC) No 2908/88 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export and repealing Regulation (EEC) No 2196/88 HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2908/88 , '80 ECU' is hereby replaced by ' 100 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof ; Whereas Commission Regulation (EEC) No 2908/88 (3) has provided for an export sale at fixed prices of forequarters stored in certain Member States ; whereas the amount of guarantee intended to ensure the export of the beef concerned should be increased in the light of the evolution of the market prices in the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts cbncluded on and after that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 198, 26. 7. 1988 , p. 24. 0 OJ No L 262, 22. 9 . 1988, p. 8 .